EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 	In the claims filed on 02/08/2021,
 	In claim 1, please amend “a second set of correlithm objects” to “a second set of input correlithm  objects”;
In claim 3, please amend “the first node table” to “a first node table”;
In claim 6, please delete “value” in “the core distance is value equal to”;
In claim 7, please delete “value” in “the distance is value equal to”;
In claim 8, please amend “a second set of correlithm objects” to “a second
set of input correlithm  objects”;
In claim 10, please amend “the first node table” to “a first node table”;
In claim 11, please amend “the first node table” to “a first node table”;
In claim 13, please delete “value” in “the distance is value equal to”;
In claim 14, please delete “value” in “the distance is value equal to”;
In claim 15, please amend “a second set of correlithm objects” to “a second set of 
input correlithm  objects”;
In claim 17, please amend “the first node table” to “a first node table”;
In claim 18, please amend “the first node table” to a first node table”;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2128